Title: To George Washington from Colonel Return Jonathan Meigs, 24 February 1780
From: Meigs, Return Jonathan
To: Washington, George


          
            Sir.
            Middletown [Conn.] 24th Feby 1780
          
          A few days before the Light Infantry Join’d the Body of the Army, I obtain’d leave of absence of Genl Wayne, on a promise to return to that Corps without delay in Case the Enemys fleet should enter Chesapeak Bay, which was at that time thought probable: But as that did not happen, & my private affairs being in a bad situation occasion’d by my absence since the commencement of the War, I have tarried to this time, and cannot without great injury to my family return to Camp till the last of March: notwithstanding which Your Exellencys pleasure by a line, which I will esteem a great favor, will intirely determine my conduct. I am with the greatest respect Your Exellency’s Obedt servant.
          
            R. J. Meigs Colo.
          
        